Spain, J.
Appeal from an order of the Family Court of Clinton County (Lawliss, J.), entered July 18, 2002, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 8, to hold respondent in violation of a prior order of protection.
On February 14, 2002, Family Court issued a final order of protection directing respondent, among other things, to refrain from threatening or harassing petitioner, her estranged husband, upon respondent’s admission to having willfully violated the provisions of a prior temporary order of protection. By its order dated March 25, 2002, Family Court sentenced respondent to 10 days in jail for violating the temporary order; the sentence was suspended, conditioned upon respondent’s compliance with the final order of protection. In May 2002, petitioner filed a petition alleging that respondent had violated the final order of protection and seeking to lift the imposition of the suspended sentence. After a hearing, Family Court—crediting the testimony of a state trooper and petitioner that respondent had threatened petitioner on April 11, 2002—concluded that respondent had willfully violated the final order of protection and imposed, as a sanction, the previously suspended sentence of 10 days in jail.
Respondent appeals only from Family Court’s July 18, 2002 order of commitment lifting the suspended sentence. Notably, respondent has not appealed from the court’s March 25, 2002 suspended sentence or the issuance of either the temporary or *722the final order of protection. Inasmuch as respondent has completed the sentence imposed, the appeal must be dismissed as moot (see Matter of Sabrina O., 309 AD2d 984, 984 [2003]; Matter of Lane v Lane, 216 AD2d 641, 642 [1995]).
Mercure, J.P., Carpinello, Rose and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.